Order entered November 7, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00826-CV

               THE CITY OF MESQUITE, TEXAS, Appellant

                                      V.

                      ANTHONY WAGNER, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-22-02864

                                   ORDER

      Before the Court is appellee’s November 3, 2022 unopposed motion for an

extension of time to file his brief. We GRANT the motion and extend the time to

November 23, 2022.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE